     Case 5:20-cv-00867-PD Document 24 Filed 01/19/21 Page 1 of 1 Page ID #:1384




 1   TRACY L. WILKISON
 2   Acting United States Attorney                                        JS-6
     DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4   CEDINA M. KIM
 5   Assistant United States Attorney
     Senior Trial Attorney, Civil Division
 6   LYNN HARADA [C.S.B.N. 267616]
 7   Special Assistant United States Attorney
           Social Security Administration, Region IX
 8         160 Spear St., Suite 800
 9         San Francisco, CA 94105
           Telephone: 415-977-8977
10
           Facsimile: 415-744-0134
11         e-mail: Lynn.Harada@ssa.gov
12   Attorneys for Defendant

13                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
14                               EASTERN DIVISION
15   DONNA RENEE CITIZEN,                 ) Case No. 5:20-cv-00867-PD
16            Plaintiff,                  )
     vs.                                  ) JUDGMENT OF REMAND
17
                                          )
18                                        )
     ANDREW SAUL,
19   Commissioner of Social Security,     )
                                          )
20           Defendant.                   )
     _______________________________ )
21
          The Court, having approved the parties’ Stipulation to Voluntary Remand
22
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
23
     (“Stipulation to Remand”) lodged concurrent with the lodging of the within Judgment
24
     of Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
25
     above-captioned action is remanded to the Commissioner of Social Security for further
26
     proceedings consistent with the Stipulation to Remand.
27
     DATED: January 19, 2021
28
                                          HON. PATRICIA DONAHUE
                                          UNITED STATES MAGISTRATE JUDGE
